DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks, filed fi have been fully considered but they are not persuasive. Applicant argues that while the features recited in claim 9, such as the distal telescoping section (26 in Fig. 1), can be found in the Kieturakis disclosure, since the Kieturakis system requires an external frame (12) to aid in controlling the positioning of the tools (14, 20) this feature directly contradicts the amendment wherein the first and second surgical tools are supported “entirely” by first and second robotic arms. However, since no special definition for “supported entirely” was provided within the specification, the broadest reasonable interpretation of “entirely” includes the Merriam-Webster Dictionary definition (“to the full or entire extent”). Furthermore, the Oxford English Dictionary definition for “support” is also relied upon (“Bear all or part of the weight of; hold up”). From these two definitions, the broadest reasonable interpretation of “supported entirely” includes the robotic arms bearing at least part of the weight of the surgical tools in such a way that they are held up securely in space. In Figs. 1 and 9 of Kieturakis, the tool attachment frame (12) does not maintain the position of the tools (14, 20) in space without the direct intervention of the user, who operates the tools (14, 20) by manipulating and holding the actuators (30) on each individual instrument (PP [0039]: “The tools 14 and 20 may then be attached to the vertical support arms 54 and the tools then used to perform a laparoscopic procedure by manipulating the proximal ends of the tools to reposition the distal ends where desired”). The frame (12) itself does not “support” or “hold up” the tools (14, 20) alone, the user provides support as well. The main purpose of the frame (12) is not to support the instruments, but to control the motion of the surgical tools (14, 20) and limit movement to the desired degrees of freedom (PP [0033]). In the present instance where the Kieturakis disclosure is combined with the Prisco et al. reference, the integration of robotic arms would not change this, as the surgical arms would replace the user’s direct involvement in supporting the laparoscopic tools in their place, and would therefore support both the tools and the frame. Furthermore, the transitional phrase “comprising” in claim 9 is inclusive, or open-ended, and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03), such as the inclusion of the frame of Kieturakis.
Applicant’s arguments with respect to claims 9, 10, 12, 13, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	As pointed out by the applicant, Prisco et al. does not explicitly recite semi-circular mid-portions circumscribing a virtual center point, axially aligned distal and proximal regions, or that the semi-circular mid-portions remain in a percutaneous access penetration point while the virtual center points lie outside the penetrations. However, Kieturakis does recite these limitations, as demonstrated in the new rejections below, with the exception of claim 10, which has been cancelled by the applicant.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/28/2021, with respect to the following matters have been fully considered and are persuasive:
Drawings
 All of the objections to the Drawings as previously filed have been properly addressed by the applicant’s replacement sheets, therefore the objections have been withdrawn.
Specification
The objections to the Specification as previously filed have been properly addressed by the applicant’s amendments, therefore the objections have been withdrawn.
Claim Rejections – 35 U.S.C. 112
The 122(b) antecedent basis rejections for Claims 9 and 15 as previously filed have been properly addressed by the applicant’s amendments, therefore the rejections set forth in the prior office action have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kieturakis (PGPub US 2016/0081752 A1) in view of Prisco et al. (PGPub US 2011/0071541 A1).
With respect to claim 9, Kieturakis discloses a method for performing surgery with at least two surgical tools (14 and 20 in Fig. 1) passing through a single percutaneous passage (abstract: “A system for performing single port laparoscopic procedures”), said method comprising: 
	providing at least first (14 in Fig. 1) and second surgical tools (20), wherein each surgical tool includes:
(i)	a shaft (24, 26) having [a] a distal effector end (32) and a proximal attachment end (30) aligned along a common axis (28 in Fig. 7), [b] a semi-circular mid-portion (16, 22 in Fig. 1) between the distal effector end (32) and the proximal attachment end (30), wherein said semi-circular mid-portion (16, 22) extends radially inwardly (PP [0010]: “the mid-portions of each tool are preferably semi-circular and extend radially inwardly”) from the common axis (28 in Fig. 7) and point ‘P’), and [c] a central passage extending between said ends (PP [0036]: “a luminar central passage of the tool 16/22”); 
(ii)	a flexible cable wire assembly (36 and 38 in Fig. 7) slidably received in the central passage of the shaft (24, 26 in Fig. 1) (PP [0036]: “The assembly of the flexible cable 36 and pull wire 38, in turn, is located within a luminar central passage of the tool 16/22”), said flexible cable wire assembly (36 and 38 in Fig. 7) comprising a flexible cable (36) having a distal effector end (see annotated Fig. 7 below) and a proximal attachment end (see annotated Fig. 7 below) and a pull/push wire (38) having a distal effector end (end near 32’) and a proximal attachment end (30) slidably received in a lumen of the flexible cable (PP [0036]: “pull wire 38 which passes through a central lumen of a flexible cable 36”); and

    PNG
    media_image1.png
    829
    596
    media_image1.png
    Greyscale

(iii)	an end effector (32’) operably attached to the distal effector end (see annotated Fig. 7 above) of a flexible cable (36, operably attached by sliding within) and the distal effector end (see annotated Fig. 7 below) of the pull/push wire (38), wherein the end effector (32’) is disposed distally beyond the distal effector end of the shaft (32 beyond shaft end 26 in Fig. 1) and is actuated by axially translating 38) relative to the flexible cable (36) in the flexible cable wire assembly (36, 38) (PP [0036]: “The tool of FIG. 7 will have forceps or other scissors-like end effector 32′ which is actuated by a pivoting handle 30′. The handle 30′ will operate by pulling pull wire 38 which passes through a central lumen of a flexible cable 36”);
	Positioning the semi-circular mid-portion of each shaft (16, 22 in Fig. 9) within the single percutaneous passage (‘TI’) so that the virtual center point (point ‘P’ in Fig. 7) of the shaft (24, 26) passes through a virtual entry point (point ‘P’) in the abdominal wall (see edited combination of Figs. 7 and 9 below, point ‘P’ is within the ‘AW’);

    PNG
    media_image2.png
    375
    517
    media_image2.png
    Greyscale

	Rotating the first (14 in Fig. 1) and second surgical tools (20) about the virtual center point (point ‘P’ in Fig. 7) of the semi-circular mid-portion (16, 22) of each surgical tool while the semi-circular mid-portion (16, 22 in Fig. 9) remains within the single percutaneous passage (‘TI’) and the virtual center points remain at its respective virtual entry point in the abdominal wall (see edited Fig. 9 above); and
	Operating the end effectors (32’ in Fig. 7) to surgically interact with tissue (interacting with passage/tissue in Fig. 9) while the semi-circular mid-portion of each shaft 16, 22 in Fig. 9) remains in the single percutaneous passage (‘TI’) and said mid-portions avoid interference (PP [0009]: “In particular, the mid-portion of each tool is positioned to avoid interference between the tools”).
	However, since the Kieturakis reference does not disclose a robotic surgical system, it fails to disclose a method for performing robotic surgery, said method comprising providing a surgical robotic system having at least first and second robotic arms, attaching the first surgical tool to the first robotic arm, wherein the first surgical tool is supported entirely by the first robotic arm; attaching the second surgical tool to the second robotic arm, wherein the second surgical tool is supported entirely by the second robotic arm; and manipulating the first and second robotic arms to rotate the first and second surgical tools.
	Prisco et al. teaches a robotic surgical system (100 in Fig. 1A) and a method for performing robotic surgery (abstract), said method comprising providing a surgical robotic system (100 in Fig. 1A) having at least first and second robotic arms (106a-b in Fig. 1A), attaching a first surgical tool (110a) to the first robotic arm (106a), wherein the first surgical tool (110a) is supported entirely by the first robotic arm (106a) (PP [0058]: “As shown in FIG. 1A, arms 106a,106b are instrument arms that support and move the surgical instruments used to manipulate tissue”); attaching the second surgical tool (110b) to the second robotic arm (106b), wherein the second surgical tool (110b) is supported entirely by the second robotic arm (106b) (PP [0058]); and manipulating the first and second robotic arms (106a-b) to rotate the first and second surgical tools (110a-b) (PP [0058]). Since no special definition for “supported entirely” was provided within the specification, the broadest reasonable interpretation of “entirely” includes the Merriam-Webster Dictionary definition (“to the full or entire extent”). Additionally, the Oxford English “Bear all or part of the weight of; hold up”). From these definitions, the broadest reasonable interpretation of “supported entirely” includes the robotic arms bearing at least part of the weight of the surgical tools in such a way that they are held up in space.
	As noted in Applicant’s arguments, Kieturakis requires an external tool attachment frame (12 in Fig. 1) to guide the positioning of the tools (14, 20). However, it should be noted in Figs. 1 and 9 of Kieturakis that the tool attachment frame (12) does not maintain the position of the tools (14, 20) in space without the direct intervention of the user, who operates the tools (14, 20) by manipulating and holding the actuators (30) on each individual instrument. The frame (12) itself does not “support” or “hold up” the tools (14, 20), the user supports it as well. The main purpose of the frame (12) is not to support the instruments, but to control the motion of the surgical tools (14, 20) and limit movement to the desired degrees of freedom (PP [0033]). In the present instance where the Kieturakis disclosure is combined with the Prisco et al. reference, integration of robotic arms would not change this, as the surgical arms would replace the user’s direct involvement in supporting the laparoscopic tools in their place, and would therefore support both the tools and their frame in their entirety. Furthermore, the transitional phrase “comprising” in claim 9 is inclusive, or open-ended, and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03), such as the inclusion of the frame of Kieturakis.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kieturakis disclosure to incorporate the teachings of Prisco et al. and incorporate a surgical robotic system with first and second PP [0005]).
Regarding claim 11, Kieturakis and Prisco et al. render all of the preceding claim limitations to be obvious. Kieturakis further discloses that each surgical tool (14 and 20 in Fig. 1) comprises a telescoping section (26) extending distally off the distal effector end of the shaft (26) (extends distally compared to proximal end 24) to accommodate extension and retraction of the flexible cable wire assembly (PP [0031]: “both the proximal section 24 and the distal section 26 of each tool will have a telescoping configuration which allows axial extension and retraction of the tool during a procedure”).
With respect to claim 12, Kieturakis and Prisco et al. render all of the preceding claim limitations to be obvious. Kieturakis further discloses wherein manipulating the pivoting handle (30 in Fig. 1) effects each of [a] repositioning the entire surgical tool (14, 20) with six degrees of motion (66 and 70 in Fig. 3), [b] rotating and translating the flexible cable wire assembly (36 and 38 in Fig. 7) to axially and rotationally reposition the flexible cable wire assembly (36 and 38 in Fig. 7) relative to the shaft (24, 26) (PP [0010]: “The distal and proximal sections are typically configured to telescope to accommodate extension and retraction of the actuator and effector”), and [c] axially translating the pull/push wire (38) relative to the flexible cable (36) in the flexible cable wire assembly (36, 38) to actuate the end effector (32) (PP [0036]: “The tool of FIG. 7 will have forceps or other scissors-like end effector 32′ which is actuated by a pivoting handle 30′. The handle 30′ will operate by pulling pull wire 38 which passes through a central lumen of a flexible cable 36”).
	However, Kieturakis fails to disclose wherein manipulating the first and second robot arms effects these motions upon the components of the surgical tool since the invention of the Kieturakis disclosure is a manual surgical tool.
	Prisco et al. teaches a robotic surgical system (100 in Fig. 1A) and a method for performing robotic surgery (abstract), said method comprising providing a surgical robotic system (100 in Fig. 1A) having at least first and second robotic arms (106a-b in Fig. 1A), attaching a first surgical tool (110a) to the first robotic arm (106a), attaching the second surgical tool (110b) to the second robotic arm (106b); and manipulating the first and second robotic arms (106a-b) to rotate the first and second surgical tools (110a-b) (PP [0058]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kieturakis disclosure to incorporate the teachings of Prisco et al. and incorporate a surgical robotic system with first and second robotic arms for manipulating first and second surgical tools through the movements disclosed by Kieturakis. One of ordinary skill in the art would have been motivated to perform this modification because robotic surgical systems allow a surgeon to operate with intuitive control and increased precision when compared to manual minimally invasive surgeries (PP [0005]).
With respect to claim 13, Kieturakis and Prisco et al. render all of the preceding claim limitations to be obvious. However, Kieturakis fails to disclose wherein the flexible cable wire assembly further comprises a bidirectional torque tube located coaxially over the flexible cable and having a proximal end coupled to the one or more driver(s) in the robot arm, wherein the bidirectional torque tube is configured to transmit torque and 
	Prisco et al. teaches a flexible cable wire assembly (804a-b in Fig. 8) wherein the flexible cable wire assembly (804a-b) further comprises a bidirectional torque tube (806a-b) located coaxially over the flexible cable (804a-b) (PP [0084]: “tension elements 804a,804b extend through support tubes 806a,806b respectively, which guide tension elements 804a,804b and keep them from buckling or kinking within shaft 506”) and having a proximal end (extending through 506a of overview Fig. 5) coupled to the one or more driver(s) (502) in the robot arm (106a-b in Fig. 1) (PP [0083]: “At the proximal end (not shown) tension elements 804a,804b are coupled to transmission mechanism 502”), wherein the bidirectional torque tube (806a-b) is configured to transmit torque and axial translation forces (PP [0083-0084]) from the one or more driver(s) (502) in the robot arm (106a-b in Fig. 1) to the end effector (504 in Fig. 4, unlabeled in Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kieturakis disclosure to incorporate the teachings of Prisco et al. and include a bidirectional torque tube located coaxially over the flexible cable, wherein the bidirectional torque tube is configured to transmit torque and axial translation forces from the one or more driver(s) in the robot arm to the end effector. One of ordinary skill in the art would have been motivated to perform this modification in order to provide support for the flexible cable and prevent them from buckling or kinking within the shaft of the instrument (PP [0084]).
Regarding claim 14, Kieturakis and Prisco et al. render all of the preceding claim limitations to be obvious. However, Kieturakis fails to disclose wherein the flexible cable wire assembly further comprises an angulation disc and an angulation cord 
	Prisco et al. teaches wherein the flexible cable wire assembly (802a-b and 804a-b of Fig. 8) further comprises an angulation disc (PP [0083]: “wraps around a pulley in the end effector”) and an angulation cord (combined 802a-b) coupled to the one or more driver(s) (PP [0083]: “proximal ends of tension elements 802a,802b are coupled (e.g., crimped, etc.) to distal ends of second tension elements 804a,804b… At the proximal end (not shown) tension elements 804a,804b are coupled to transmission mechanism 502 using wires”) to rotate the end effector (504 in Fig. 4, unlabeled in Fig. 8) about an axis normal to a central axis of the bidirectional torque tube (806a-b in Fig. 8) (PP [0066]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kieturakis disclosure to incorporate the teachings of Prisco et al. and include an angulation disc and an angulation cord coupled to the one or more driver(s) to rotate the end effector about an axis normal to a central axis of the bidirectional torque tube. Performing this modification by combining the prior art elements shown above would have yielded predictable results, as pulley tensioning systems are a known transmission mechanism in the field of robotic surgical instruments (Prisco et al. PP [0083]).
With respect to claim 15, Kieturakis and Prisco et al. render all of the preceding claim limitations to be obvious. However, Kieturakis fails to disclose that the method further comprises tensioning an angulation cord to bend a steerable end segment on the shaft to laterally deflect the end effector.
	Prisco et al. teaches tensioning an angulation cord (802a-b in Fig. 8) to bend a steerable end segment (unlabeled end effector of shaft in Fig. 8) on the shaft (506) to laterally deflect the end effector (PP [0083]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Kieturakis disclosure to incorporate the teachings of Prisco et al. and incorporate tensioning an angulation cord to bend a steerable end segment on the shaft to laterally deflect the end effector. One of ordinary skill in the art would have been motivated to perform this modification in order to operate the end effector (PP [0083]) and steer the flexible instrument shaft (PP [0095]: “passively flexible”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771